The Judges,
on both grounds, had no hesitation in ordering a new trial, as the plaintiff for whose account the suit had been commenced in the name of the Ordinary, on the administration bond, could not, by any possibility, be entitled to more than his one-sixth part of the amount of the deceased’s estate, which had not been included in the inventory, in addition to his distributive share of the estate ; and that the party entitled to such share, should not have been sworn to give evidence himself of the amount or value thereof.
Rule for new trial made absolute.
All the Judges present.